MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely petitioners’ motion to reconsider.
The regulations provide that a motion to reconsider must be filed within 30 days after the challenged BIA order. See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioners’ motion to reconsider filed more than 14 months after the challenged BIA order. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, respondent’s unopposed motion for summary disposition of this petition for review is granted. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam).
The motion for a stay of removal pending review is denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate. The motion for a stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*973ed by 9th Cir. R. 36-3.